Citation Nr: 0316585	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-51 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. Section 1151 for the residuals of spinal stenosis 
with paralysis of both legs claimed as the result of a period 
of hospitalization and treatment at a Department of Veterans 
Affairs medical facility in October 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, among other things, denied the 
benefits sought on appeal.  The Board first considered the 
issues on appeal in February 1998 and determined that 
additional development was required before an appellate 
decision could be rendered.  As such, the case was remanded 
to the RO to perform the needed development.

The RO performed the requested development, but continued the 
denial of the claims on appeal and issued a supplemental 
statement of the case in March 2003.  The RO advised the 
veteran in a May 2003 letter of his rights and 
responsibilities with respect to his claims on appeal under 
the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)], legislation that was 
enacted during the pendency of the veteran's appeal.  On June 
19, 2003, the RO recertified the claims on appeal to the 
Board for appellate consideration as a response to the May 
2003 notification letter was not received from the veteran.  


REMAND

During the course of the veteran's appeal, the President 
signed the VCAA into law.  The VCAA is legislation setting 
forth VA's enhanced duty to assist a claimant in 
substantiating claims.  Regulations implementing the VCAA 
were promulgated and the Board began advising claimants in 
writing of his/her rights and responsibilities under the 
VCAA, as well as the responsibilities of VA in assisting 
claimants in obtaining evidence, as opposed to remanding all 
cases that did not have the statutorily mandated notice 
language to the ROs.  The Board's notice included a request 
for claimants to respond within thirty days of the date of 
the letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  
This portion of the regulations, however, was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
specifically found that, under the statute, a claimant has 
one year in which to submit additional evidence and argument 
in support of his/her claim following notice of the VCAA as 
opposed to only thirty days as set forth in the regulations 
at 38 C.F.R. Section 19.9(a)(2)(ii).  Accordingly, that 
portion of the regulations limiting a veteran's response time 
to thirty days, 38 C.F.R. Section 19.9(a)(2)(ii), was 
invalidated.  See Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

The record shows that the RO sent the veteran notice of the 
VCAA in May 2003, that the veteran has yet to respond to that 
notice, and that there has been no waiver of the one-year 
response time allowed under the VCAA.  As such, considering 
the procedural outline as set forth in the VCAA and in the 
recent opinion of the Federal Circuit in conjunction with the 
veteran's claims folder, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  The Board fully 
acknowledges that the authority of the RO to notify a veteran 
of his rights and responsibilities under the VCAA as outlined 
in 38 C.F.R. Section 3.159(b)(1) have not been invalidated 
such as the regulations pertaining to the Board's authority.  
Although Section 3.159(b)(1) allows for the RO to decide a 
claim prior to the expiration of the one-year response period 
set forth in the VCAA absent waiver of that response time by 
the veteran, the Board does not have that same authority.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing regulations.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




